Citation Nr: 9932833	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-11 864A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total compensation rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 50 percent rating; and an October 1998 rating 
decision which denied a total compensation rating based on 
individual unemployability.  

The Board notes that on October 20, 1999, this case was 
advanced on the docket by order of Nancy R. Robin, Deputy 
Vice Chairman, pursuant to 38 C.F.R. § 20.900(c) (1999).



FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran is currently service-connected for PTSD, 
rated 50 percent, hemorrhoids, rated 10 percent and a 
shrapnel wound, rated zero percent; his combined rating is 60 
percent.

3.  The veteran has a high school education, and employment 
experience as a carpenter and construction supervisor.  

4.  It is at least as likely as not that his service-
connected disabilities preclude substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  By extending the benefit of the doubt to the veteran, the 
requirements for a total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in Vietnam and was awarded, among other 
decorations, the Bronze Star Medal, Purple Heart Medal and 
Combat Infantryman Badge.

In an October 1996 rating decision, the veteran was granted 
service connection for PTSD and a 50 percent rating was 
assigned.  

A psychosocial evaluation was conducted in August 1996.  The 
veteran was observed to have been appropriately dressed and 
oriented.  There were no signs of organic deficits, thought 
disorder, psychosis, dissimulation or exaggeration.  The 
veteran reported suicidal ideation three times in the past 15 
years, the last period being three years ago.  The veteran 
was diagnosed with PTSD resulting from his combat experiences 
during the Vietnam Conflict.  He was given a Global 
Assessment of Functioning Scale (GAF) of 60.  

The Social Security Administration (SSA) awarded the veteran 
disability benefits, noting that the veteran became disabled 
from December 1996, primarily due to PTSD.  

A psychological evaluation was conducted in January 1997.  
The veteran complained of nightmares, and flashbacks causing 
visual and auditory hallucinations.  The flashbacks were 
noted to come at unpredictable times.  The veteran also 
stated that he has trouble with authority figures.  
Examination noted that the veteran was oriented.  His anxiety 
level appeared to have been mild to moderate.  The examiner 
stated that the veteran was capable of initiating and 
persisting in tasks very well.  The examiner also noted that 
the veteran was very easily distracted, and could 
disassociate at times.  

In a letter dated in September 1997, the veteran's 
psychiatrist, W. Earl Lane, M.D., stated that that the 
veteran has been unable to work due to his PTSD 
symptomatology since December 1996.  The psychiatrist also 
noted that the veteran reported a moderate degree of 
symptomatology due to his PTSD.  

In a letter dated in September 1997, a social worker at the 
Greenville, North Carolina, Veterans Center stated that the 
veteran has been unable to work since December 1996 due to 
his PTSD symptomatology.  

A VA examination was conducted in September 1997.  
Examination noted that the veteran was alert, cooperative and 
casually dressed.  The veteran's mood was somewhat tense, and 
his affect was appropriate.  There were no loose 
associations, flight of ideas, delusions, hallucinations, 
ideas of reference or suspiciousness.  The veteran was 
oriented times three.  Memory, for both recent and remote 
events, was good.  Insight, judgment and intellectual 
capacity were good.  The diagnosis was PTSD.  

In August 1998, the veteran was hospitalized due to an 
exacerbation of his PTSD.  On the day prior to admission, the 
veteran stated that he drank one half gallon of alcohol after 
watching the movie "Apocalypse Now" and having a conflict 
with his girlfriend.  He stated that he developed passive 
suicidal thoughts.  At the time of examination he denied 
suicidal or homicidal thoughts.  

In a letter dated in June 1999, Dr. Lane stated that the 
veteran's PTSD resulted in moderate impairment, and, at 
times, severe impairment.  Dr. Lane also stated that the 
veteran has been unable to secure employment since December 
1996 due to his PTSD symptomatology.  

The veteran contends that his service-connected PTSD should 
be rated more than 50 percent disabling, as the symptoms and 
manifestations of the disability preclude employment.  

A.  PTSD

The veteran's claim for an increase in a 50 percent rating 
for his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411, as in effect prior to November 7, 1996.  
This code provides that a 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to established and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity that there 
is severe impairment in the ability to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him. Karnas v. Derwinski, 1 Vet. 
App. 308 (1990). Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The veteran's contends that the psychiatric symptoms due to 
his PTSD preclude employment.  

The veteran's psychiatrist has assessed the veteran's PTSD as 
moderate.  This is not compatible with more than the current 
50 percent rating.  38 C.F.R. § 4.130 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.126 (effective November 7, 
1996).  The examiner also stated that the veteran's PTSD 
precluded employment.  Although an examiner's classification 
of the level of impairment is not controlling for rating 
purpose, the Board also notes that the latest GAF score of 55 
assigned by the veteran's psychiatrist in June 1999 and the 
symptomatology described by the examiners reflect only 
moderate impairment.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Despite the veteran's subjective report of severe 
symptomatology, most of the symptoms described in the 
criteria for a higher rating of 70 percent are absent.

Considering all the evidence and the old rating criteria of 
Code 9411, no more than considerable social and industrial 
impairment from PTSD is shown, and the requirements for more 
than a 50 percent rating under the old criteria are not met. 
Considering the new rating criteria of Code 9411, the 
evidence shows that PTSD symptoms cause no more than 
occupational and social impairment with reduced reliability 
and productivity, and such is to be rated 50 percent.

Therefore, the Board finds that an increased rating is not 
warranted for PTSD. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Total Compensation Rating based on Individual 
Unemployability

The veteran's claim for a total compensation rating based on 
individual unemployability is well grounded and, as the 
evidence has been properly developed, there is no further VA 
duty to assist him with this claim.  38 U.S.C.A. § 5107(a).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities. 38 C.F.R. § 4.16(b).

The veteran is currently service-connected for PTSD, rated 50 
percent, hemorrhoids, rated 10 percent and a shrapnel wound, 
rated zero percent; his combined rating is 60 percent.  The 
veteran has a high school education, and employment 
experience as a carpenter and construction supervisor.  .

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances which place him in a different position than 
other veterans having a combined 50 percent compensation 
rating.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service- connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran does not satisfy the percentage requirements of 
38 C.F.R. § 4.16, although entitlement to the benefit is 
still possible on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

Based on its review of the record, the Board finds that the 
evidence is in relative equipoise with respect to the 
veteran's claim for a total compensation rating based on 
individual unemployability on an extraschedular basis.  The 
Board notes evidence of record consisting of the veteran's 
psychiatrist and social worker statements that the veteran's 
PTSD precludes employment can be equally weighed against the 
evidence that notes that the veteran has moderate psychiatric 
symptomatology.  In addition, the veteran is in receipt of 
SSA disability benefits.  By extending the benefit of doubt 
to the veteran, the Board finds that a total compensation 
rating based on individual unemployability is warranted.  See 
38 U.S.C.A. §5107(b); Gilbert, supra.


ORDER

The claim for an increased rating for the service-connected 
PTSD is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

